Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 17-21 are cancelled.
Claims 1-16 and 22-25 are currently pending and under examination herein.
Claims 1-16 and 22-25 are rejected.
Claims 1, 6, 11, 23 and 25 are objected to.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/848,039 filed 15 May 2019. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 15 May 2019. 
		
Response to Amendment
The amendment filed on 8 June 2022 has been entered.  
Amendment of claims 1, 3, 4, 6, 7, 11, 12, 14, 15, 23 and 25 is acknowledged.  
The objection to the specification is withdrawn in view of Applicant's amendments.
The previous claim objections are withdrawn in view of Applicant's amendments.
The previous rejections under 35 USC §103 are withdrawn in view of Applicant's claim amendments. 

Claim Objections
In claim 1, "resistant starch" is recited in line 5 and repeated in line 6. Examiner suggests deleting one recitation of "resistant starch". 
In claim 6, line 2, "free short chain fatty acids" should be amended to "provided in free acid form and are". 
In claim 11, the alternative limitation in lines 2-3 is inconsistent with the Markush language used in claim 1.  Applicants should amend lines 2-3 to “wherein the dosage form is selected from the group consisting of powder, capsule, tablet, edible solid, gel, and liquid”.
Claim 23 contains extraneous words in lines 7-9. Examiner suggests amending to "wherein the autobiotic composition is free of fatty acids with more than 6 carbon atoms, and food products, and is provided in a dosage form". 
In claim 25, the Markush language is improper: line 9, "or" should be amended to "and". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Regarding claim 25, the phrase "pill-type" renders the claim indefinite because it is unclear whether the limitations following the phrase “capsule, or tablet” are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425; newly cited) and Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 1-3, 5, 7, 11 and 25, Luchansky teaches a synergistic animal feed composition comprising, in combination, tributyrin and a pre-biotic compound, preferably a non-digestible oligosaccharide (NDO). The pre-biotic compound is essentially non-digestible by the host animal but is fermentable by intestinal microflora present in the colon of the host animal. In the most preferred embodiment, the NDO is lactitol.  Other preferred pre-biotic compounds include fructo-oligosaccharides and galacto-oligosaccharides other than lactitol and/or other pre-biotics.  The combination of tributyrin and a pre-biotic such as lactitol is synergistic in that the two ingredients are believed to generate butyric acid in the intestine of an animal host, while simultaneously encouraging the growth of beneficial bacteria in the lower intestine, thereby synergistically increasing the rate of weight gain and/or feed utilization of the animals.  (Luchansky Col. 2, line 66- Col. 3, line 14). The subject composition is particularly useful when used as a feed additive for humans, swine, cattle, poultry, dogs, cats, sheep, goats, and horses (Luchansky Col. 3, line 65-67). The feed is produced by admixing tributyrin and the pre-biotic to a base feed ration suitable for the animal being fed. If the base feed is not already particulate in nature, the tributyrin and pre-biotic may be added at the same time the base feed is pulverized (powder) and/or granulated (edible solid) (Luchansky Col. 4, lines 15-24). Luchansky does not disclose probiotics in the composition; therefore, the claim 5 limitation is met (Luchansky Col. 2, line 66- Col. 3, line 14).  
Luchansky does not teach the autobiotic composition is provided in a dosage form configured to first release the prebiotic in a first location of the gastrointestinal tract, such as the stomach or small intestine, and thereafter release the postbiotic in a second location lower in the gastrointestinal tract, such as the latter portion of the small intestine or the large intestine, as recited in claims 1 and 3. Luchansky teaches non-digestible oligosaccharides and other prebiotics, but does not specifically teach cellulose, vegetable fiber, fruit fiber, grain fiber, plant fiber, or pectin as recited in claims 2 and 25. Luchansky does not teach the dosage form is a capsule or tablet as recited in claim 25.
Slavin teaches inulin, fructo-oligosaccharides, and other oligosaccharides are included as fiber in food labels in the US. Additionally, oligosaccharides are the best known "prebiotics", a selectively fermented ingredient that allows specific changes, both in the composition and/or activity in the gastrointestinal microflora that confers benefits upon host well-bring and health. To date, all known and suspected prebiotics are carbohydrate compounds, primarily oligosaccharides, known to resist digestion in the human small intestine and reach the colon where they are fermented by the gut microflora. Studies have provided evidence that inulin and oligofructose (OF), lactulose, and resistant starch (RS) meet all aspects of the definition, including the stimulation of Bifidobacterium, a beneficial bacterial genus. Other isolated carbohydrates and carbohydrate-containing foods, including galactooligosaccharides (GOS), transgalactooligosaccharides (TOS), polydextrose, wheat dextrin, acacia gum, psyllium,
banana, whole grain wheat, and whole grain corn also have prebiotic effects (Slavin Abstract, lines 7-19). Slavin discloses fiber influences satiation and satiety. Some soluble/viscous fibers bind water, which also may increase distention. Stomach distension is believed to trigger afferent vagal signals of fullness, which likely contributes to satiation during meals and satiety in the post-meal period. Furthermore, certain fibers may slow gastric emptying and decrease the rate of glucose absorption in the small intestine. When glucose is released slowly, the insulin response may also be blunted. Slow, steady post-prandial glucose and insulin responses are sometimes correlated with satiation and satiety. (Slavin Pg. 1424, [1]-[2]).   
Medical Republic discloses most sodium butyrate consumed through diet is absorbed early in the stomach, with little or none making it to the intestines, where it is needed. Manufactured with slow release technology, Energast can deliver sodium butyrate where it is needed – along the entire small and large intestine. Oral butyrate supplements without sustained release are fully absorbed in the stomach where they have little dietary benefit (Medical Republic Pg. 2, [5]-[6]). Energast is a capsule (Medical Republic Pg. 3, [3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luchansky's composition to configure the dosage form to first release the prebiotic in the stomach or small intestine and thereafter release the postbiotic in the small intestine or large intestine, because Slavin discloses prebiotic fibers influence satiation and satiety in the stomach and small intestine and Medical Republic discloses slow release allows delivery of the postbiotic sodium butyrate to the small and large intestine for higher dietary benefit. One of ordinary skill would have been motivated to combine Luchansky's composition with Slavin's fiber/prebiotic, because the prebiotic in Luchansky's composition beneficially affect a host animal by preferentially stimulating the growth and/or activity of one or a limited number of bacteria in the colon (Luchansky Col. 2, lines 57-61) and Slavin's dietary fiber/prebiotics achieve the same outcome. In this combination, both compositions are performing the same functions they would if they were separate and the combination would have yielded nothing more than predictable results. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425; newly cited) and Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791; newly cited) as applied to claim 1 above, and further in view of Ichim (Ichim, T. et al., Experimental support for the effects of a probiotic/digestive enzyme supplement on serum cholesterol concentrations and the intestinal microbiome, 2016, Journal of Translational Medicine, 14(184), 1–9; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 4, Luchansky in view of Slavin and Medical Republic does not teach the composition comprises one or more enzymes that promote enzymatic breakdown of the prebiotic component.
Ichim teaches capsules containing a proprietary blends of probiotics; specifically, Bifidobacterium infantis, Bifidobacterium bifidum, Lactobacillus acidophilus, Lactobacillus salivarius, Lactobacillus plantarum, Lactobacillus rhamnosus, Bifidobacterium longum, Lactobacillus casei, Lactobacillus paracasei, and digestive enzymes; specifically, amylase, glucoamylase, lipase, bromelain, maltase, lactase, hemicellulose, xylanase, papain, and invertase (Ichim Pg. 2, Col. 2, Methods, Daily Body Restore ¶ 1, as evidenced by Instant Specification [42], describes examples of enzymes that promote digestion of the prebiotic component include amylase, xylanase). Ichim further discloses the probiotic strains in DBR (Daily Body Restore) are metabolically active and can modulate cholesterol metabolism in a favorable manner.  In a mouse model intended to simulate high fat, high sugar diets, DBR treatment afforded significant reductions in harmful LDL and improvements in HDL, even improving cholesterol profiles relative to those of control mice fed normal low fat diets. What is more, in the Shime® model that simulates the compartments of the gastrointestinal tract, addition of DBR to the vessels had a positive impact on the activity of intestinal microbiota.  Microbial fermentation was increased by DBR, as evidenced by increased lactate acid production in the reactors and an increase in lactobacilli (Ichim Pg. 7, Col. 1, ¶ 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luchansky, Slavin and Medical Republic's composition to further comprise one or more enzymes that promote enzymatic breakdown of the prebiotic component in the gastrointestinal tract, as taught by Ichim, because treatment with digestive enzymes has a positive impact on the activity of intestinal microbiota.  The digestive enzymes likely contribute to increased nutrient absorption in vivo (Ichim Pg. 7, Col. 1, ¶ 1, lines 9-11 and lines 20-23). Luchansky and Ichim disclose nutritional compositions that promote the gastrointestinal microbiome. One would reasonably expect adding Ichim's digestive enzymes to Luchansky, Slavin and Medical Republic's nutritional composition would yield the predictable results of a nutritional composition capable of positively impacting the intestinal microbiota. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425; newly cited) and Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791; newly cited) as applied to claim 1 above, and further in view of Zaleski (Zaleski, A. et al., Butyric acid in irritable bowel syndrome, 2013, Prz Gastroenterol, 8(6), 350–353; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 6, Luchansky teaches increasing the availability of butyric acid (Luchansky Abstract), but does not specifically teach the postbiotic comprises free short chain fatty acids. 
Zaleski teaches butyric acid belongs to a group of short chain fatty acids and plays several beneficial roles in the gastrointestinal tract (Zaleski Abstract). Zaleski discloses a previous study in which adult patients with IBS (irritable bowel syndrome) received microencapsulated butyric acid at a dose of 300 mg per day which resulted in decrease in abdominal pain (Zaleski Pg. 351, Col. 1, [2], lines 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luchansky, Slavin and Medical Republic's composition to further comprise butyric acid, because Zaleski discloses butyric acid can be delivered orally to increase butyric acid in the intestinal tract for gastrointestinal health (Zaleski Pg. 352, Col. 1, [2]: a new range of products has been developed, in which butyric acid is encapsulated in a triglyceride matrix, resulting in slow release during its transport through the intestinal tract; Pg. 352, Col. 1, [3]: Butyrate directly influences the gastrointestinal flora. The presence of butyrate-producing bacteria species suppresses the growth of Escherichia coli, Campylobacter spp., Salmonella spp. and Shigella spp. Butyric acid may also play a beneficial role in the treatment of gastrointestinal infections. In experimental shigellosis, enteric supplementation of SCFAs reduced congestion, infiltration of inflammatory cells, and necrotizing features in the mucosa, which resulted in a reduced amount of faecal blood and mucus. The efficacy of butyric acid in the prevention of water, sodium, chlorine and potassium loss confirms observations made in animals with cholera. The fact that the passive absorption of water in the colon depends on the presence of SCFAs may explain the potential role of butyrate in clinical conditions involving diarrhea). 

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425; newly cited) and Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791; newly cited) as applied to claim 1 above, and further in view of Craciun (Craciun, S. et al. Microbial conversion of choline to trimethylamine requires a glycyl radical enzyme, 2012, PNAS, 109(52): 21307-21312; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 8 and 22, Luchansky in view of Slavin and Medical Republic does not teach the composition further comprises an enzyme that is beneficial to the microbiome, wherein the enzyme is glycyl radical enzyme.
Craciun teaches choline and trimethylamine (TMA) are important nitrogen containing metabolites that perform fundamental roles in biological pathways throughout nature. Choline is an essential nutrient for higher organisms, including humans, contributing to cell membrane function, methyl transfer events, and neurotransmission. TMA is used as a carbon source by bacteria (Craciun Pg. 21307, Col. 1, ¶ 1, lines 1-7).  Glycyl radical enzyme promotes the C-N bond cleavage (of choline to produce TMA) (Craciun Pg. 21307, Col. 1, ¶ 1, line 16-¶ 2, line 5). This chemical  transformation plays a significant role in many biological systems and impacts both the environment and human health. It has long been recognized that symbiotic gut microbes in humans and other vertebrates generate TMA from choline and that this metabolic activity is exclusively microbial (Craciun Pg. 21307, Col. 1, ¶ 2, lines 5-10).
The person of ordinary skill would have had a reasonable expectation of success in adding glycyl radical enzyme disclosed by Craciun into Luchansky, Slavin and Medical Republic's composition, because Craciun suggests the importance of this metabolic activity (of glycyl radical enzyme) within the human microbiota and the environment (Craciun Abstract, lines 15-18).  A skilled artisan would have been motivated to add Craciun's gylcyl radical enzyme to the composition, because the chemical transformation (of choline to trimethylamine via glycyl radical enzyme) plays a significant role in many biological systems and impacts both the environment and human health (Cranciun Pg. 21307, Col. 1, ¶ 2, lines 5-7). 

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425; newly cited) and Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791; newly cited) as applied to claim 1 above, and further in view of Carpenter (US9717767B2; 26 August 2020 IDS Document; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 9 and 10, Luchansky in view of Slavin and Medical Republic does not teach a seedbiotic/probiotic.
Carpenter teaches a composition comprising a mixture comprising a prebiotic; a probiotic comprising a mixture of Pediococcus acidilactici, Pediococcus pentosaceus, and Lactobacillus plantarum microorganisms (seedbiotic) produced by submerged liquid fermentation, and a postbiotic (Carpenter Claim 1; as evidenced by the instant specification ¶ 38, lines 4-7: A seedbiotic may include one or more probiotic bacteria, such as one or more bacteria from the genera Bacillus, Lactobacillus, or Bifidobacteria.  Examples of useful probiotic bacteria include Lactobacillus plantarum). Carpenter teaches a method for treating a digestive disorder comprising orally administering the composition (Carpenter Claim 17, Claim 18) and the compositions are formulated for oral administration including chewable foods, beverages, liquids, tablets, capsules, powders, and granulates (Carpenter Col. 6, lines 62-64).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify Luchansky, Slavin and Medical Republic's composition to further comprise a probiotic, as taught by Carpenter, because the ingestion of probiotic bacteria can potentially stabilize the immunologic barrier in the gut mucosa by reducing the generation of local pro-inflammatory cytokines, and mitigate some chronic conditions characteristic of Chron's disease and food allergy (Carpenter Col. 1, lines 57-65). Carpenter also discloses a composition comprising a prebiotic and a probiotic; therefore, one of ordinary skill would reasonable expect adding Carpenter's probiotic to Luchansky, Slavin and Medical Repubilc's composition would yield predictable results.   

Regarding claims 14 and 15, Luchansky in view of Slavin and Medical Republic does not teach one or more blood sugar and/or insulin regulators. 
Carpenter teaches a formulation comprising the composition of claim 1 (prebiotic, probiotic, postbiotic), wherein the formulation comprises a botanical (Carpenter Claim 5); wherein the botanical is aloe vera (Carpenter Claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luchansky and Slavin and Medical Republic's composition to further comprise aloe vera, because Carpenter discloses additional ingredients may be incorporated in a composition comprising a prebiotic and probiotic that have favorable impact on health, flavor, formulating or tableting (Carpenter Col. 7, lines 6-13). Carpenter also discloses a composition comprising a prebiotic and a probiotic; therefore, one of ordinary skill would reasonable expect adding Carpenter's botanical ingredient to Luchansky, Slavin and Medical Republic's composition would yield predictable results.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425; newly cited) and Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791; newly cited) as applied to claim 1 above, and further in view of Hughes (US4627808; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 12, Luchansky in view of Slavin and Medical Republic does not teach the dosage form is a dual chamber capsule having an exterior wall, an interior wall, an outer chamber enclosed between the exterior wall and the interior wall, and an inner chamber enclosed by the interior wall, and wherein one of the prebiotic or postbiotic is contained in the outer chamber and another one of the prebiotic or postbiotic is contained in the inner chamber.
Hughes teaches multiple chamber capsules, each capsule having more than one chamber, to contain in at least one chamber any desired quantity of pharmaceutical, dietary, or nutritional substance or unit of device for human or other animal consumption or use, and to contain in at least one other chamber of sufficient size and of equal or lesser capacity, and of suitable configuration, an appropriate quantity of other bland, inert, or otherwise innocuous ingestible substance of a distinctive color, multicolor, or varicolor, which contrasts in appearance with the pharmaceutical, dietary, or nutritional substance (Hughes Col. 1, lines 27-39).  The open end section of the interior chamber wall 29 is formed at a suitable radius to provide a retainer flap 29b folded at a right angle to meet the inner surface of the exterior wall of the capsule cap part 28a, prior to closure of the filled multiple chamber capsule, as shown in FIG. 11 (Hughes Col.4, lines 8-13; Figure 11). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage form of Luchansky, Slavin and Medical Republic's composition to a dual chamber capsule, wherein the prebiotic and postbiotic are contained in different chambers, because Hughes teaches the advantage of dispensing and administering different substances together (Hughes Col. 2, lines 27-34: It is a further object of my invention to provide a vehicle which is a means to dispense and administer simultaneously in a single unit vehicle any desired quantities of different pharmaceutical, dietary, or nutritional or other appropriate substances and pharmaceutical devices, to meet a requirement wherein two mutually incompatible drugs or other substances or devices are prescribed or dispensed and administered together).  
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425; newly cited) and Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791; newly cited) as applied to claim 1 above, and further in view of Cavaleri (US20170290792A1; 26 October 2020 IDS Document; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 13, Luchansky in view of Slavin and Medical Republic does not teach an exogenous ketone body component.
Cavaleri teaches compositions that include combinations of short chain fatty acids (e.g., butyrate) and ketones (e.g., beta-hydroxybutyrate) may be used for sustaining elevated lumen and serum short chain fatty acid (SCFA) and/or ketone concentrations intended for therapeutic applications, such as body mass alteration, support of insulin activity, and support of cognitive activity (despite probiotic (microbiome) status and diet).  The compositions may be useful for treating or preventing obesity, insulin resistance, metabolic syndromes, cognitive deficits, IBS, IBD, epilepsy, atrophy, and catabolism (Cavaleri ¶ 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luchansky, Slavin and Medical Republic's composition to further comprise exogenous ketone, as taught by Cavaleri, because it may be useful for treating or preventing obesity, insulin resistance, metabolic syndromes, cognitive deficits, IBS, IBD, epilepsy, atrophy, and catabolism (Cavaleri ¶ 19). Luchansky, Slavin and Medical Republic's composition and Cavaleri's composition both contain short chain fatty acids for nutritional benefits; therefore, one would have a reasonable expectation of success in adding Cavaleri's exogenous ketone to Luchansky, Slavin and Medical Republic's composition. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425; newly cited) and Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791; newly cited) as applied to claim 1 above, and further in view of Petralia (US20130337116A1; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 16, Luchansky in view of Slavin and Medical Republic does not teach one or more components that reduce intestinal permeability selected from fulvic acid, shilajit, and compounds containing fulvic acid and/or humic acid.
Petralia teaches a nutritional composition comprising at least one plant food and at least one mineral food selected from the group consisting of shilajit, humic acid, fulvic acid (Petralia Claim 1).  Petralia also teaches beneficial bacterial are commonly referred to as probiotics (Petralia ¶ 169, lines 1-2) and beneficial bacteria may be combined with one or more of the plant and mineral substances such as aloe vera, sea vegetables, shilajit, fulvic acid, humic acid, and sea minerals in their various forms (Petralia ¶ 160, lines 10-13).  Dietary fulvic acids assist the body in maintaining proper mineral balance by its ability to chelate excess minerals (Petralia ¶ 188, lines 16-18) and fulvic acid enhances the availability of nutrients and makes them more readily absorbable (Petralia ¶ 190, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luchansky, Slavin and Medical Republic's composition to further comprise fulvic acid, as taught by Petralia, because fulvic acid assists the body in maintaining proper mineral balance and enhancing the availability of nutrients (Petralia ¶ 160, lines 10-13; ¶ 188, lines 16-18). One would reasonably expect adding Petralia's fulvic acid to Luchansky, Slavin and Medical Republic's nutritional composition would yield the predictable results of a nutritional composition capable of enhancing the availability of nutrients. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425; newly cited), Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791; newly cited) and Craciun (Craciun, S. et al. Microbial conversion of choline to trimethylamine requires a glycyl radical enzyme, 2012, PNAS, 109(52): 21307-21312; previously cited) as applied to claim 8 above, and further in view of Cavaleri (US20170290792A1; 26 October 2020 IDS Document; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 24, Luchansky, Slavin, Medical Republic and Craciun do not teach an exogenous ketone body component.
Cavaleri teaches compositions that include combinations of short chain fatty acids (e.g., butyrate) and ketones (e.g., beta-hydroxybutyrate) may be used for sustaining elevated lumen and serum short chain fatty acid (SCFA) and/or ketone concentrations intended for therapeutic applications, such as body mass alteration, support of insulin activity, and support of cognitive activity (despite probiotic (microbiome) status and diet).  The compositions may be useful for treating or preventing obesity, insulin resistance, metabolic syndromes, cognitive deficits, IBS, IBD, epilepsy, atrophy, and catabolism (Cavaleri ¶ 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition taught by Luchansky, Slavin, Medical Republic and Craciun to further comprise exogenous ketone, as taught by Cavaleri, because it may be useful for treating or preventing obesity, insulin resistance, metabolic syndromes, cognitive deficits, IBS, IBD, epilepsy, atrophy, and catabolism (Cavaleri ¶ 19).  Luchansky, Slavin and Medical Republic's composition and Cavaleri's composition both contain short chain fatty acids for nutritional benefits; therefore, one would have a reasonable expectation of success in adding Cavaleri's exogenous ketone to Luchansky, Slavin and Medical Republic's composition.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791; newly cited) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425; newly cited)). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 23, Medical Republic discloses Energast may assist in the management of Irritable Bowel Syndrome, Inflammatory Bowel Disease, diverticulitis and diarrhea of different causes. The supplement contains sodium buyrate, the predominant short chain fatty acid beneficial for colonic health (Medical Republic Pg. 1, [2]). Most sodium butyrate consumed through diet is absorbed early in the stomach, with little or none making it to the intestines, where it is needed. Manufactured with slow release technology, Energast can deliver sodium butyrate where it is needed – along the entire small and large intestine. Oral butyrate supplements without sustained release are fully absorbed in the stomach where they have little dietary benefit (Medical Republic Pg. 2, [5]-[6]). Energast is a capsule (Medical Republic Pg. 3, [3]).
Medical Republic does not teach a prebiotic component selected from the group consisting of cellulose, vegetable fiber, fruit fiber, grain fiber, plant fiber, resistant starch, larch tree extract, acacia fiber, psyllium fiber, and pectin. 
Slavin oligosaccharides are the best known "prebiotics", a selectively fermented ingredient that allows specific changes, both in the composition and/or activity in the gastrointestinal microflora that confers benefits upon host well-bring and health. To date, all known and suspected prebiotics are carbohydrate compounds, primarily oligosaccharides, known to resist digestion in the human small intestine and reach the colon where they are fermented by the gut microflora. Studies have provided evidence that inulin and oligofructose (OF), lactulose, and resistant starch (RS) meet all aspects of the definition, including the stimulation of Bifidobacterium, a beneficial bacterial genus. Other isolated carbohydrates and carbohydrate-containing foods, including galactooligosaccharides (GOS), transgalactooligosaccharides (TOS), polydextrose, wheat dextrin, acacia gum, psyllium, banana, whole grain wheat, and whole grain corn also have prebiotic effects (Slavin Abstract, lines 7-19). Slavin discloses colonic and mucosal microflora contributes significantly to the barrier that prevents pathogenic bacteria from invading the gastrointestinal (GI) tract. The intestinal flora salvages energy through fermentation of carbohydrates not digested in the upper gut. The main substrates are endogenous (e.g., mucus) and dietary carbohydrates that escape digestion in the upper GI tract. These include resistant starch, non-starch polysaccharides (e.g., celluloses, hemicelluloses, pectins, and gums), non-digestible oligosaccharides, and sugar alcohols. The main fermentation pathway generates pyruvate from hexoses in the undigested carbohydrate. Colonic bacteria use a range of carbohydrate hydrolyzing enzymes to produce hydrogen, methane, carbon dioxide, SCFAs (mainly acetate, propionate and butyrate), and lactate. Certain colonic bacteria generate energy from these fermentation products (Slavin Pg. 1419, [3]). At both the colonic and systemic levels, fermentation and especially SCFA production play an integral role. Colonic epithelial cells preferentially use butyrate as an energy source, even when competing substrates such as glucose and glutamine are available. Butyrate is considered a key nutrient determining the metabolic activity and growth of colonocytes and may function as a primary protective factor against colonic disorders (Slavin Pg. 1419, [4], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Medical Republic's composition to further comprise Slavin's prebiotic/fiber components, because Slavin discloses prebiotic fibers are fermented by colonic bacteria that contribute to gut health. 

Response to Arguments
Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive.  Applicant argues the secondary references fail to cure the deficiencies of amended claim 1 (Arguments Pg. 16-18). 
Applicant’s arguments filed 8 June 2022 with respect to claims 1-3, 5-7, 11, 23 and 25 (Arguments Pg. 9-12) have been considered but are moot because the arguments do not apply to the new grounds of rejection of claims 1-3, 5, 7, 11 and 25 made under 35 U.S.C. 103 over Luchansky (US6217915B1) in view of Slavin (Slavin, J. Fiber and Prebiotics: Mechanisms and Health Benefits, 2013, Nutrients, 5: 1417-1425) and Medical Republic (The Medical Republic, 2018, Sustained Release Sodium Butyrate Supplement Now Available to Support Management of GI Disorders, https://medicalrepublic.com.au/sustained-release-sodium-butyrate-supplement-now-available-support-management-gi-disorders/15791), and the new grounds of rejection of claim 23 made under 35 U.S.C. 103 over Medical Republic in view of Slavin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                       
/A.A.H./Examiner, Art Unit 1657